DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to the claims on 04/26/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 24, 26, 29-30, 32, 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US PUB. 20090287322, herein Endo) in view of Damnjanovic et al (US PUB. 20110141959, herein Damnjanovic) in further view of Ishikawa et al (US PUB. 20020049730, herein Ishikawa). 

Regarding claims 21/29/37, Endo teaches A device information providing system/method/non-transitory computer readable storage medium comprising: 
a field device that is installed in a plant, detects a first data (fig. 4, 0048 “sensor 13 periodically acquires various measurement data”), and acquires a second data by performing a predetermined process on the first data (0050 “an identifier is added to the measurement data transmitted from the first field device 1 to the second field device 2”); 
a device information providing apparatus that communicates with the field device (0011); 
and a control apparatus that controls the plant and communicates with the device information providing apparatus (0039, 0011), wherein 
the device information providing apparatus comprises: 
a storage (0011);  
and a central processing unit (CPU), coupled to the storage (0011 “a processing unit 23 that performs predetermined processing on the basis of the received measurement”), that: 
acquires the second data that is periodically (0050 “an identifier is added to the measurement data transmitted from the first field device 1 to the second field device 2” 0010 “a transmitter 122 that periodically transmits the measurement data stored in the transmitting buffer 121 to the second field device 2”, 0063 “the first field device 1 periodically transmits the data with an identifier”) transmitted from the field device during predetermined transmission periods (fig. 4, 0077 “the second field device 2 normally receives the data with an identifier transmitted from the first field device 1, the receiver 222 receives the data with an identifier transmitted from the first field device 1”) and provides the second data to the control apparatus (0039, 0011);
transmits, to the field device, control data output from the control apparatus that has received the second data (0039); 
transmits an acquisition request for the first data to the field device (0094), [wherein the acquisition request includes instruction information that instructs the field2Application No. 16/032,866Docket No.: 17295-093001 Amendment dated April 26, 2022Reply to Office Action of January 26, 2022device to] transmit the first data during the set transmission period of the first data (0070 “the sensor 13 acquires measurement data and the time at which the transmitter 122 transmits data are set in advance”); 
and acquires the first data that is output from the field device during the set transmission period of the first data [included in the acquisition request] based on the acquisition request and stores the acquired first data in the storage (0079 “In this case, the content of data stored in the receiving buffer 221”). 
Endo does not teach sets a transmission period of the first data from the field device to the device information providing apparatus such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period, wherein the acquisition request includes instruction information that instructs the field device to transmit the first data, transmission period of the first data included in the acquisition request, and the CPU acquires the second data that is periodically transmitted from the field device during the set transmission period of the second data other than the transmission period of the first data in the predetermined transmission period and stores the acquired second data in the storage.
Damnjanovic teaches sets a transmission period of the first data from the field device to the device information providing apparatus such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period (0040 “UE 120 may prioritize different types of data to transmit when it is power limited. UE 120 may then transmit some or all of the prioritized data.”, the data that is prioritized corresponds to the second data. That data is prioritized in terms of transmission and the prioritized data is sent in a period different than the first since it is prioritized.);
and the CPU acquires the second data that is periodically transmitted from the field device during the set transmission period of the second data other than the transmission period of the first data in the predetermined transmission period (0040 “UE 120 may prioritize different types of data to transmit when it is power limited. UE 120 may then transmit some or all of the prioritized data.”, 0041 “Different types of data may be prioritized in various manners. In one design, different types of data may be prioritized as shown in Table 1.” 0045 “Different types of control data may be transmitted in a given subframe and may be prioritized in various manners. In one design, different types of control data may be prioritized as shown in Table 2.”) and stores the acquired second data in the storage (storage of the second data is taught by Endo as shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo with the data prioritization teachings of Damnjanovic since Damnjanovic teaches a means for efficient transmission of data (0007 0008). 
Endo and Damnjanovic do not teach wherein the acquisition request (taught by Endo) includes instruction information that instructs the field device to transmit the first data and acquires the first data that is output from the field device during the set transmission period of the first data (taught by Endo) included in the acquisition request based on the acquisition request.
Ishikawa teaches wherein the acquisition request (taught by Endo) includes instruction information that instructs the field device to transmit the first data during the set transmission period of the first data (0099 “each "request condition" corresponds to a data acquisition request the data acquisition apparatus 110 schedules and manages. In the present embodiment, each request condition includes at least a data acquisition condition and a priority level, where the data acquisition condition is a condition used to specify a piece of acquisition target data”, 0014 “he data acquisitions are first scheduled by the scheduling means of the data acquisition apparatus that receives the data stream including data to be acquired, and then executed in accordance with the data acquisition requests transmitted from a plurality of data processing apparatuses”)
and acquires the first data that is output from the field device during the set transmission period of the first data (taught by Endo) included in the acquisition request based on the acquisition request (0099 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo and the data prioritization teachings of Damnjanovic with the data acquisition scheduling teachings of Ishikawa since Ishikawa teaches a means for achieving efficient data acquisitions with limited hardware resources and makes it possible for each data processing apparatus to issue a data acquisition request at any desired time without considering a conflict with other data acquisitions requests issued from other data processing apparatuses at same time (0014). 

Regarding claim 22/30, Endo, Damnjanovic and Ishikawa teach the device information providing system/method according to claim 21/29, 
Endo and Ishikawa further teaches wherein the CPU transmits the acquisition request (Ishikawa 0099 0014) for the first data to the field device at a timing of a predetermined period that is based on when the second data is generated inside the field device (Endo 0052 “the first field device transmits the measurement data with an identifier” As shown above, the measurement data is the first data and the identifier is the second data. These are sent together and thus the first data is sent based on when the second data is generated). 

Regarding claim 24/32, Endo, Damnjanovic and Ishikawa teach The device information providing system/method according to claim 21, 
Endo further teaches wherein the CPU further: 
provides the second data stored in the storage to an external apparatus based on a use request (fig.4, 0080, 0087 “checking section 211 controls the transmitter 223 to transmit an inquiry message to require the retransmission of measurement data to the first field device 1”, the second data, the identifier, is provided to the checking station. The checking station is the second apparatus.)

Regarding claim 26/34, Endo, Damnjanovic and Ishikawa teach the device information providing system/method according to claim 21/29.
Endo teaches wherein the CPU further provides the second data to the control apparatus at a constant period (0015 “the receiver 222 receives the measurement data transmitted from the first field device 1 (Step S503), and the received measurement data is stored in the receiving buffer 221” 0063 “the first field device 1 periodically transmits the data with an identifier, the reception interval of data by the receiver 222 is generally substantially constant” the first apparatus as shown above is the receiving buffer. The transmitter receives the second data at a constant period from the first field device. This information is then sent to the first apparatus.)


Claim(s) 23, 27, 31, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US PUB. 20090287322, herein Endo) in view of Damnjanovic et al (US PUB. 20110141959, herein Damnjanovic) in further view of Ishikawa et al (US PUB. 20020049730, herein Ishikawa) in further view of Canada et al (US PAT. 5907491, herein Canada).

Regarding claim 23/31, Endo, Damnjanovic and Ishikawa teach the device information providing system/method according to claim 21/29, 
Endo further teaches [wherein the CPU transmits the acquisition request for the first data to the field device at a timing that is asynchronous] with a predetermined period that is based on when the second data is generated inside the field device (Endo 0052 “the first field device transmits the measurement data with an identifier” As shown above, the measurement data is the first data and the identifier is the second data. These are sent together and thus the first data is sent based on when the second data is generated). 
Endo, Damnjanovic and Ishikawa do not teach wherein the CPU transmits the acquisition request for the first data to the field device at a timing that is asynchronous with a predetermined period.
Canada teaches wherein the CPU transmits the acquisition request for the first data to the field device at a timing that is asynchronous with a predetermined period (Canada, col 7 lines 55-65, “Special requests for…data transmission and data storage can also be transmitted by the command station 6 to one or more monitors…if a particular machine is suspected of having an anomalous condition, it might be useful to instruct that machine's monitors 4 to begin collecting and storing specific types of data for specific types of analysis, such as vibration time waveform data for zoom processing”, col 7 lines 19-24 “where each repeater 8, monitor 4, and sensor, such as a tachometer 5, is allowed to transmit and in some cases receive in a manner that reduces or eliminates the likelihood of interference from two or more devices transmitting at the same time. During each status poll, all devices are resynchronized” Special transmission requests are asynchronous and are done when requested.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo and the data prioritization teachings of Damnjanovic and the data acquisition scheduling teachings of Ishikawa with the requesting of data transmission and storage teachings of Canada because Canada is in a similar field of invention of transmitting machining data and Canada teaches a means for transmitting data in a manner that saves power (col 14 lines 49-51).

Regarding claim 27/35, Endo, Damnjanovic and Ishikawa teach the device information providing system/method according to claim 26. 
 Endo further teaches wherein the CPU further provides the second data to the control apparatus (Endo, 0015 “the receiver 222 receives the measurement data transmitted from the first field device 1 (Step S503), and the received measurement data is stored in the receiving buffer 221”) [asynchronously with the constant period].
Endo, Damnjanovic and Ishikawa do not teach asynchronously with the constant period. 
Canada teaches asynchronously with the constant period (Canada, col 7 lines 19-24 “where each repeater 8, monitor 4, and sensor, such as a tachometer 5, is allowed to transmit and in some cases receive in a manner that reduces or eliminates the likelihood of interference from two or more devices transmitting at the same time. During each status poll, all devices are resynchronized” transmission is allowed to occur asynchronously and afterwards is resynchronized.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo and the data prioritization teachings of Damnjanovic and the data acquisition scheduling teachings of Ishikawa with the requesting of data transmission and storage teachings of Canada because Canada is in a similar field of invention of transmitting machining data and Canada teaches a means for transmitting data in a manner that saves power (col 14 lines 49-51).

Claim 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US PUB. 20090287322, herein Endo) in view of Damnjanovic et al (US PUB. 20110141959, herein Damnjanovic) in further view of Ishikawa et al (US PUB. 20020049730, herein Ishikawa)  in further view of Ise et al (US PAT. 9,274,754). 

Regarding claims 25/33, Endo, Damnjanovic and Ishikawa teach the device information providing system/method according to claim 21/29. 
Endo, Damnjanovic and Ishikawa do not teach wherein the CPU further receives a use request based on an application programming interface (API) that uses data stored in the storage.
Ise teaches wherein the CPU further receives a use request based on an application programming interface (API) that uses data stored in the storage (col 12 lines 58 to col 13 line 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo, the data transmission teachings of Damnjanovic and the data acquisition teachings of Ishikawa with the API teachings of Ise because Ise teaches a known technique of application program interfaces to the known device and method for sensor data collection ready for improvement as in Endo in view of Fujiwara in view of Ishikawa to yield the predictable results of acquiring sensor measurement data with flexibility and relative ease. 

Claim(s) 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US PUB. 20090287322, herein Endo) in view of Damnjanovic et al (US PUB. 20110141959, herein Damnjanovic) in further view of Ishikawa et al (US PUB. 20020049730, herein Ishikawa) in further view of Canada et al (US PAT. 5907491, herein Canada).

Regarding claim 28/36, Endo, Damnjanovic and Ishikawa teach the device information providing system/method according to claim 21/29.
 Endo, Damnjanovic and Ishikawa do not teach wherein the field device acquires a third data by performing another predetermined process on the first data, and wherein the CPU further transmits an acquisition request of the third data to the field device at a timing different from an acquisition timing of the second data.
Canada does teach and wherein the CPU further transmits an acquisition request of the third data to the field device at a timing different from an acquisition timing of the second data (Canada, col 7 lines 55-65, “Special requests for…data transmission and data storage can also be transmitted by the command station 6 to one or more monitors…if a particular machine is suspected of having an anomalous condition, it might be useful to instruct that machine's monitors 4 to begin collecting and storing specific types of data for specific types of analysis, such as vibration time waveform data for zoom processing”, col 7 lines 19-24 “where each repeater 8, monitor 4, and sensor, such as a tachometer 5, is allowed to transmit and in some cases receive in a manner that reduces or eliminates the likelihood of interference from two or more devices transmitting at the same time. During each status poll, all devices are resynchronized” Different data is able to requested and transmitted at different times.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo and the data prioritization teachings of Damnjanovic and the data acquisition scheduling teachings of Ishikawa with the requesting of data transmission and storage teachings of Canada because Canada is in a similar field of invention of transmitting machining data and Canada teaches a means for transmitting data in a manner that saves power (col 14 lines 49-51).
Endo, Damnjanovic, Ishikawa and Canada do not teach teach wherein the field device acquires a third data by performing another predetermined process on the first data.
Fukai teaches wherein the field device acquires a third data by performing another predetermined process on the first data (0037 “a function for detecting abnormality of a measured process value”, processing of measurement data, which corresponds to the first data, is done to find abnormality data. Abnormality data corresponds to the third data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo and the data prioritization teachings of Damnjanovic and the data acquisition scheduling teachings of Ishikawa and the requesting of data transmission and storage teachings of Canada with the plural data processing teachings of Fukai because Fukai teaches a means for using these plural processed data types for maintenance even while a plant is operated (abstract).

Response to Arguments
Applicant’s arguments, filed 04/26/2022, with respect to the rejection(s) of claim(s) 21 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Endo et al (US PUB. 20090287322, herein Endo) in view of Damnjanovic et al (US PUB. 20110141959, herein Damnjanovic) in further view of Ishikawa et al (US PUB. 20020049730, herein Ishikawa).
Applicant has submitted amendments to the claims that have changed the scope of the claimed invention.
Applicant argues on pages 9 and 10 that Canada fails to teach setting an amount of dead time by a command station and that a response is transmitted from the monitor after the deadtime has elapsed. 
Ishikawa teaches that the acquisition request includes instruction information instructing the field device to transmit the first data during the set transmission period of the first data since Ishikawa teaches scheduling a data acquisition request for transmission of data during the set transmission period (0014, 0099). 
Therefore, the amended independent claims and their respective dependent claims are rejected. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116